                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


BILLIE JEAN SAMPSON,

              Plaintiff,

v.                                                         Civil Action No. 3:19cvl57

BENEFICIAL FINANCIAL I, INC.,

              Defendant.

                                 MEMORANDUM OPINION
       This matter comes before the Court on Defendant Beneficial Financial I, Inc. 's

("Beneficial'') Rule 41(d) Motion to Stay Action, (ECF No. 2), and Beneficial's Motion for

Extension of Time to Respond to Complaint, (ECF No. 4). The matter is ripe for disposition.

The Court dispenses with oral argument because the materials before it adequately present the

facts and legal contentions, and argument would not aid the decisional process. The Court

exercises jurisdiction pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. For the reasons that

follow, the Court will deny Beneficial's Rule 41(d) Motion to Stay Action and grant Beneficial's

Motion for Extension of Time to Respond to Complaint. 1

                           I. Factual and Procedural Background
       A.     Summary of Allegations in the Complaint
       In March 2002, Sampson and her husband entered into a mortgage loan as borrowers

with Beneficial Mortgage Company of Virginia as the lender. (Compl. 14, ECF No. 1-1) The


       1
        Beneficial filed its Motion for Extension of Time to Respond to Complaint in the event
the Court denies the Motion to Stay. Specifically, Beneficial requests "it be granted fourteen
days from the date of the denial to answer, move or otherwise plead in response _to Plaintiff's
[C]omplaint." (Mot. Ext. I, ECF No. 4.) For good cause shown, the Court will grant
Beneficial' s Motion for Extension.
